COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00416-CR


VENKATA SANIVARAPU                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                         STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
               TRIAL COURT NO. CR-2016-05585-A

                                    ----------

             MEMORANDUM OPINION ON REHEARING1

                                    ----------

      Appellant Venkata Sanivarapu filed a motion for rehearing of our original

opinion that issued on March 15, 2018.           We deny the motion, withdraw our

opinion and judgment dated March 15, 2018, and substitute the following.




      1
      See Tex. R. App. P. 47.4.
                                  I. Introduction

      Sanivarapu appeals his conviction for assault-family violence.         In four

issues, Sanivarapu argues that the evidence is insufficient to demonstrate that he

caused injuries to his wife, that the evidence is insufficient to demonstrate that he

intended to harm her, that the evidence is insufficient to show the alleged manner

and means as put forth in the State’s charging instrument, and that the State

failed to prove venue. We will affirm.

                                 II. Background

      City of Denton Police Officer Roopak Nair testified that around 11:30 p.m.

on December 29, 2015, he and another officer received a dispatch concerning a

domestic disturbance occurring on the service road of Interstate 35 near West

Oak Street in Denton. Specifically, Nair said that a 911 operator relayed to him

that a male and female were seen fighting and that they had stopped their black

SUV on the side of the roadway. According to Nair, City of Denton Police Officer

Daniel Neighbors arrived at the scene just prior to his own arrival. Nair averred

that when he arrived at the service road of Interstate 35 near West Oak,

Neighbors had already located the stopped black SUV. Its hazard lights were

blinking. Nair also said that as he arrived, Neighbors was already speaking with

“an Indian male” and that “an Indian female” was standing near Neighbors’s

squad car. Per department policy, Nair turned on his body camera as he arrived.

      Nair said that he immediately spoke with Neighbors, who briefed him on

the situation, and that he then stayed with the male, later identified as


                                         2
Sanivarapu, while Neighbors then spoke with the female, later identified as

Sanivarapu’s wife (“Wife”). Nair asked Sanivarapu what was going on. Initially,

by Nair’s account, Sanivarapu said nothing, but then he told Nair that he and

Wife were “just having a discussion.” Nair said that Neighbors shortly returned

from speaking with Wife and detained Sanivarapu by placing handcuffs on him

and seating him in the back of a squad car.

      Nair then spoke with Wife. Nair described Wife as being “very hysterical”

and said that her hysteria escalated when she saw Neighbors detaining

Sanivarapu, so much so that Nair said he had to restrain her. At that time, Nair

said that he observed dried and fresh blood on Wife’s nostrils, on the right side of

her forehead, toward her hairline, and in her right ear. He also observed what

appeared to be a cut along her temple together with redness and swelling around

her eye area and her cheek.

      Nair asked Wife about the injuries, and Wife replied with two different

stories that Nair said made no sense to him. Wife claimed first that the bleeding

was because of it being cold outside. Wife claimed second that the blood was

because of her having given birth to her daughter several months prior. Nair said

that he called medics to come to the scene but that Wife declined treatment.

      Nair photographed Wife’s injuries as well as what appeared to be blood

splatter near the passenger side doorframe of the SUV and the console. The

State introduced and published these photographs to the jury. The State also

introduced and played for the jury the video from Nair’s body camera. In the


                                         3
video, Neighbors can be heard explaining to Nair that Sanivarapu said that the

reason the couple had stopped their SUV was because it was overheating but

that Neighbors had established it was not. Sanivarapu can also be heard telling

Nair that he and Wife were returning from a shopping outlet and on their way

back to Irving, where the couple lived.

      The video further shows Wife acting hysterically and explaining to Nair and

Neighbors that her injuries were due to her having given birth to her daughter

several months earlier and because it was cold outside. She can also be heard

saying that she and Sanivarapu were “only talking.” Wife can repeatedly be

heard on the video saying that the officers cannot take her husband. Also in the

video, Nair can be heard asking Wife why, if her bleeding was due to the cold,

did she also have bruising on her face and forehead. Wife then changes her

story about the injuries and appears to explain the injuries as being from the

couple’s two children. But later in the video, Wife maintains that her injuries were

from having given birth to her daughter and her inability to stand in the cold

without bleeding.

      Later in the video, Nair and Neighbors can be seen and heard talking with

two construction workers, one of whom had made the 911 call. Although neither

of the workers said that they saw Sanivarapu physically strike Wife, they both

described what they saw as a disturbing argument wherein Sanivarapu angrily

yelled at Wife, left her standing on the side of the roadway in the cold and dark,

allowed her to walk down an exit ramp, and then returned to yell at her again.


                                          4
      Still later in the video, Nair can be seen and heard questioning Sanivarapu.

Sanivarapu can be heard stating that the couple was having an argument, that

he was driving, and that he had told Wife to “shut up.” Sanivarapu can also be

heard stating that he “grabbed” Wife in an attempt to “shut her mouth up.”

Sanivarapu had no explanation as to why Wife was bleeding, but he admitted on

camera that Wife was not bleeding before their argument. He can also be heard

saying that whatever had happened, it was not “intentional” and that he was

more focused on driving than what may have happened when he attempted to

silence Wife as he drove down the road. Later, Sanivarapu wrote in a statement,

“I used my right hand to stop [Wife] with no intention to harm but to address the

safety concern.”

      On cross-examination, Nair stated that although he initially believed that an

assault had been reported, he and Neighbors later learned that no assault had

been reported and that the 911 caller had only reported an argument.            On

redirect, the State introduced photographs that Nair had taken of Sanivarapu at

jail during booking. Two of the photographs show that Sanivarapu had some

type of wound on his right wrist. Nair averred that Sanivarapu’s right hand would

have been the hand closest to Wife as he drove down the interstate.

      Brandon Russell, the 911 caller, also testified at trial. Russell said that he

was setting up traffic control signs on Interstate 35 on the night of these events

and that just prior to 11:30 p.m., he noticed Wife standing on the side of the

interstate. Russell said that this struck him as unusual given how dangerous it


                                         5
would be to stand where she was standing at that time of night. He asked Wife if

she needed help, to which Wife replied that she did not. By Russell’s account, a

few minutes later a vehicle with its hazard lights on was stopped next to Wife.

After a coworker told Russell that Wife should not be standing where she was,

Russell went over to her and told her it was dangerous to be there. Wife’s

response was to walk down the exit ramp to the service road. After Wife stood

on the side of the service road for a bit, the same vehicle reappeared next to

wife, but this time, Russell said that he could hear a man yelling at Wife. He

described her as looking distraught.

      From there, Russell called 911. In the audio of the call that the State

played for the jury, Russell can be heard explaining to the 911 operator that Wife

appeared to be in some sort of trouble and that the entire scene “didn’t look

right.” Still in the 911 audio, Russell can further be heard describing how a black

SUV came to a stop while Wife stood on the side of the interstate and then the

SUV just drove away down the exit ramp. Russell continued to describe how he

had told Wife it was not safe for her to stand where she was, how she walked

down the exit ramp, and how moments later the SUV was again alongside Wife

and a man was yelling at her from the SUV.

      Russell averred that he later talked to the police when they arrived after he

called 911. He also said that he never saw any physical altercation between the

couple. He did state that he believed that Wife was outside the SUV against her

will and that it seemed “like something was wrong.”


                                        6
      The State called Wife to testify.      Wife averred that on the day of

Sanivarapu’s arrest, the couple had gone to a casino and then to a shopping

outlet in Gainesville to celebrate that they were closing on a new home.

According to Wife, on the couple’s drive back she talked to her brother on the

phone and became upset because her brother was unable to attend rituals

pertaining to the couple’s new home and their infant daughter. Wife said that she

was having this conversation as the couple drove through Denton. By Wife’s

account, she exited the vehicle on the highway because Sanivarapu had lost his

glasses while looking for a phone charger. She further said that because the exit

from the highway was only fifty meters from where she stood, and because

Sanivarapu was still having a problem finding his glasses, he exited the interstate

by driving and she followed on foot. Wife averred that shortly after walking down

the ramp, she went back into the vehicle to assist Sanivarapu in finding his

glasses and that “during that point of time, probably [she] had cut [herself] . . .

[on] an air freshener.” Wife said that she was unaware of any injuries at that time

and that from there she continued her conversation with her brother. Wife also

testified that she did not have any other injuries on that night, other than a

possible cut on her head caused by the air freshener, and that the redness and

swelling that the officers observed was due to either her acne or possibly

remnants of her having previously suffered a bout of shingles.

      According to Wife, she made up the story of the SUV overheating because

she wanted to avoid any conversation with the police in hopes of getting home to


                                        7
her daughter as soon as possible. She also recalled telling the officers that her

ear was bleeding because of the cold. As Wife explained it, “[t]hat’s [her] body[‘s]

nature” and is a condition she has had her entire life. She also attributed the

presence of blood in her nostrils to this same condition. Wife further recalled

telling the officers that the redness and swelling on her face was because of her

children playing rough with her, but she said that she said that because she was

unaware of any redness and swelling and was trying to explain what the officers

said they were seeing.

      Wife agreed that she had written a letter days after Sanivarapu’s arrest

describing how he had used his right hand to “calm [her] down” so that she would

not overreact to her brother telling her he would not be coming because

Sanivarapu needed to focus on driving.       While Wife agreed that Sanivarapu

made “contact” with her face by use of his right hand in attempts to calm her

down, she said that he never hit, pulled, or struck her that evening. Wife had no

explanation for the presence of blood splatter on the passenger’s side doorframe.

      Officer Neighbors testified that he received a dispatch just prior to 11:30

p.m. on December 29 concerning a man and a woman fighting in the street.

Neighbors said that he was the first to arrive at the scene and that he later

learned that the 911 caller had not seen an actual physical altercation.         By

Neighbors’s account, when he arrived, Sanivarapu was seated in the SUV as it

was parked on the side of the service road and Wife was standing outside the

vehicle on the side of the service road. The two were arguing. As Neighbors


                                         8
approached the SUV, he asked what was going on between the couple.

Neighbors averred that the couple told him that the car was overheating but that

he looked at the temperature gauge and it was not.

      Neighbors said that Sanivarapu acted nervous and that he observed blood

on Sanivarapu’s knuckles. Neighbors described the blood as being embedded in

the skin and typical of the blood marks that happen to a person’s hand when they

punch someone. Neighbors asked Sanivarapu about the blood, and according to

Neighbors, Sanivarapu insisted that it was not blood and then wiped the blood

from his knuckles.

      At the same time, Neighbors observed Wife lean into the SUV and noticed

that Wife had blood in her ear and coming out of her nose. Neighbors said that

she also “had quite a few [other] injuries.” Neighbors then asked Wife to step

away from the SUV and to the front of his squad car, where he was able to see

the injuries more clearly. When Neighbors asked her how she sustained the

injuries, Wife said that she had a bleeding disorder and that she had recently

given birth to her daughter.    Notably, Neighbors said that Wife never said

anything about Sanivarapu looking for his glasses as the reason for pulling to the

side of the interstate. She also never mentioned that she suffered from acne or

that she had scars and redness from having had shingles.              Video from

Neighbors’s body camera, which was published to the jury, confirms his account

of what transpired once he arrived on the scene.




                                        9
      Neighbors averred that in his eight years of duty, he had responded to

more than 1,000 domestic-violence situations. Based on his experience, and

given what Neighbors described as typical behavior of a domestic-violence victim

by Wife, he surmised that her injuries were caused by Sanivarapu, so Neighbors

made the decision to arrest him.

      Venkata Sridhar Bhuvanagiri (Sridhar) testified for the defense. Sridhar

said that he has known Sanivarapu since 2006, when the two worked together in

India. Wife is Sridhar’s sister, and Sanivarapu met Wife through his friendship

with Sridhar. Sridhar described Sanivarapu as “a very good person, a very good

human being.” He also said that Sanivarapu is a caring husband who loves Wife

very much.      According to Sridhar, he has never seen the couple have a

disagreement.

      Sridhar said that he called Sanivarapu on the night of these events to tell

him he would be unable to attend the rituals related to the house closing and his

niece. Sridhar described Sanivarapu as calm and understanding. He next spoke

with Wife, and he described her as “upset” and said that she began to yell at him

for not being able to make it to the house closing party. Sridhar said that he

could hear Sanivarapu telling wife to “shut up” and to “calm down.” Sridhar said

that he never heard any sounds of a physical altercation. He further said that if

Sanivarapu had physically abused Wife, she would have told Sridhar.

      The jury found Sanivarapu guilty of assault-family violence, and after the

punishment phase, the jury assessed punishment at one year in jail with a


                                       10
recommendation that the trial court suspend imposition of the sentence and

place Sanivarapu on community supervision.          The trial court suspended the

imposition of the sentence and placed Sanivarapu on two years’ community

supervision. This appeal followed.

                                  III. Discussion

      A.     Sufficiency of the Evidence

      In his first, second, and fourth issues, Sanivarapu argues that the evidence

is insufficient to demonstrate that he was the cause of Wife’s injuries, that the

evidence is insufficient to show that he had the culpable mental state to commit

the alleged assault, and that the evidence is insufficient to prove the manner and

means of an assault as alleged in the information. We disagree.

             1.    Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.




                                         11
      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State,

483 S.W.3d 29, 33 (Tex. Crim. App. 2016).            Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.       See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied,

136 S. Ct. 198 (2015).     We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at

448–49; see Blea, 483 S.W.3d at 33.

      To determine whether the State has met its burden under Jackson to prove

a defendant’s guilt beyond a reasonable doubt, we compare the elements of the

crime as defined by the hypothetically correct jury charge to the evidence

adduced at trial. See Jenkins, 493 S.W.3d at 599; Crabtree v. State, 389 S.W.3d
820, 824 (Tex. Crim. App. 2012) (“The essential elements of the crime are

determined by state law.”). Such a charge is one that accurately sets out the

law, is authorized by the indictment, does not unnecessarily increase the State’s

burden of proof or restrict the State’s theories of liability, and adequately

describes the particular offense for which the defendant was tried. Jenkins, 493
S.W.3d at 599. The law as authorized by the indictment means the statutory


                                        12
elements of the charged offense as modified by the factual details and legal

theories contained in the charging instrument. See id.; see also Rabb v. State,

434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the State pleads a specific

element of a penal offense that has statutory alternatives for that element, the

sufficiency of the evidence will be measured by the element that was actually

pleaded, and not any alternative statutory elements.”).

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

guilt. Jenkins, 493 S.W.3d at 599.

             2.    Assault-Family Violence and Culpable Mental State

      To establish that Sanivarapu committed the offense of assault on a family

member, as alleged in the information, the State was required to prove that he

intentionally or knowingly caused bodily injury to Wife, a member of his family or

household, by pushing, pulling, or striking her with his hand. See Tex. Penal

Code Ann. § 22.01(a)(1) (West Supp. 2017). Assault by causing bodily injury is a

“result-oriented” offense. Darkins v. State, 430 S.W.3d 559, 565 (Tex. App.—

Houston [14th Dist.] 2014, pet. ref’d).       Thus, the State must prove that the

defendant caused the result—i.e., caused bodily injury to the complainant—with

the requisite culpable mental state. Id. A person acts intentionally, or with intent,

with respect to a result of his conduct when it is his conscious objective or desire

to cause the result. Tex. Penal Code Ann. § 6.03(a) (West 2011). A person acts

knowingly, or with knowledge, with respect to a result of his conduct when he is


                                         13
aware that his conduct is reasonably certain to cause the result. Id. § 6.03(b).

The Penal Code defines “bodily injury” as “physical pain, illness, or any

impairment of physical condition.” Id. § 1.07(8) (West Supp. 2017).

      Direct evidence of the requisite culpable mental state is not required. See

Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002); Tottenham v. State, 285
S.W.3d 19, 28 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (“[P]roof of a

culpable mental state almost invariably depends on circumstantial evidence.”). A

defendant’s culpable mental state can be inferred from his acts, words, and

conduct. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995), cert.

denied, 517 U.S. 1106 (1996); see Guevara v. State, 152 S.W.3d 45, 50 (Tex.

Crim. App. 2004) (“Intent may also be inferred from circumstantial evidence such

as acts, words, and the conduct of the appellant.”).      The requisite culpable

mental state may also be inferred from the extent of injuries to the complainant,

the method used to produce the injuries, and the relative size and strength of the

parties. Herrera v. State, 367 S.W.3d 762, 771 (Tex. App.—Houston [14th Dist.]

2012, no pet.) (citing Patrick, 906 S.W.2d at 487); see also Hart, 89 S.W.3d at 64

(stating that intent and knowledge may be inferred from “any facts which tend to

prove its existence, including the acts, words, and conduct of the accused, and

the method of committing the crime and from the nature of wounds inflicted on

the victims.”) (quoting Manrique v. State, 994 S.W.2d 640, 649 (Tex. Crim. App.

1999).




                                       14
            3.     The Evidence Supports the Jury’s Verdict

      Viewing the evidence in a light most favorable to the jury’s verdict, and

taking all reasonable inferences from that evidence, a rational factfinder could

have found that Sanivarapu intentionally or knowingly caused the injuries that

both Nair and Neighbors observed and that Nair photographed on Wife once they

arrived at the scene. Indeed, Nair and Neighbors both testified that Wife had

extensive injuries to her face, including a cut next to her temple and redness and

swelling on her cheek. The officers also described how Wife had blood in her

nostrils and in her ear in various states of freshness. Neighbors testified that

Sanivarapu had blood on his knuckles when Neighbors first arrived, and

Neighbors said that after claiming not to be able to explain why he had blood on

his knuckles, Sanivarapu wiped the blood from his hand. The jury could have

found that Sanivarapu’s attempts to clean the blood from his hand demonstrated

a consciousness of guilt. See Johnson v. State, 583 S.W.2d 399, 409 (Tex.

Crim. App. [Panel Op.] 1979) (reasoning that attempts to conceal evidence of a

crime demonstrate a consciousness of guilt). And it is a reasonable inference

from the evidence that the blood on Sanivarapu’s knuckles was blood from him

having struck Wife with his hand. In fact, Neighbors testified that the state of the

blood on Sanivarapu’s knuckles was consistent with him having struck another

person.




                                        15
      Moreover, the officers were responding to a 911 dispatch that described a

couple arguing on the interstate and that Wife was outside of the vehicle in

dangerous proximity to traffic. Then later, after Wife walked down the exit ramp

in the cold and dark, Sanivarapu drove up alongside her and again began to yell

at her as she stood outside the couple’s SUV. Once the officers had arrived and

were questioning Sanivarapu regarding Wife’s injuries, he claimed that he had

used his hand in an attempt to “shut up” Wife, and Wife testified at trial that

Sanivarapu had made contact with his hand to her mouth.               A reasonable

inference from this evidence, especially when considering the extensive injuries

to Wife’s face, nose, and ear, is that Sanivarapu had done more than made mere

contact with his hand to her mouth but instead had caused the injuries by

striking, pushing, or pulling wife’s head and face with his hand.

      Furthermore, when the officers arrived, both Sanivarapu and Wife

fabricated a story that their SUV had overheated, which Neighbors confirmed

was not true, and Wife testified at trial that they had made up the story in order to

avoid having to talk to the police. The jury could have inferred a consciousness

of guilt because of this fabricated story.    See Cuong Quoc Ly v. State, 273
S.W.3d 778, 782 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d) (reasoning

that the making of false statements can be evidence of a consciousness of guilt).

      The jury was also free to disbelieve Wife’s explanations that her injuries

were due to her own body’s reaction to the cold, to having given birth to her

daughter several months prior, to her children having been rough with her, and to


                                         16
her having hit her head on an air freshener as she looked for Sanivarapu’s

glasses (an explanation that she never mentioned to either officer as the reason

the couple had pulled over and did not proffer until after Sanivarapu was

charged). Indeed, video from both Nair’s and Neighbors’s body cameras show

that Wife stood for a lengthy amount of time out in the cold but that Wife’s ears

and nose did not again begin to bleed more; and the jury saw photographs of the

air freshener that Wife surmised might have caused her injuries, an air freshener

that did not have blood on it and one the jury was free to believe had not caused

the multiple injuries that Wife sustained. And the jury was free to disbelieve

Wife’s testimony at trial that her face was red from acne and previously having

had shingles, explanations that Wife again did not proffer to the officers when

they questioned her at the scene specifically about the redness and swollenness

of her face and cheek.

      As to Sanivarapu’s culpable mental state, the jury could have inferred from

his and Wife’s lack of plausible explanations for her injuries, their fabricating of a

story about the SUV having overheated, the bizarre episode of Wife standing on

the side of the interstate and then walking down the exit ramp in the cold and

dark only to have Sanivarapu drive again beside her and yell at her, and the

extent of Wife’s injuries as demonstrative that Sanivarapu intentionally or

knowingly caused the injuries to Wife. See Montgomery v. State, 198 S.W.3d 67,

87–88 (Tex. App.—Fort Worth 2006, pet. ref’d) (taking into account the nature




                                         17
and extent of injuries in determining that sufficient evidence existed that

defendant knowingly caused complainant’s injuries).

      As to whether the State proved the manner and means that the State

charged, specifically that Sanivarapu caused Wife’s injuries by “pushing or

pulling or striking” Wife with his hand, the manner and means of injuries alleged

in an assault case are “not an essential element of the offense and therefore

[are] not included within the hypothetically correct jury charge,” and thus they are

not challengeable under a sufficiency-of-the-evidence review. Thomas v. State,

303 S.W.3d 331, 333 (Tex. App.—El Paso 2009, no pet.); see also Karl v. State,

No. 02-16-00001-CR, 2016 WL 5443116, at *5–8 (Tex. App.—Fort Worth Sept.

29, 2016, no pet.) (mem. op., not designated for publication) (“Recently, we held

that in an assaultive offense, the manner and means of causing a victim's injury

are not essential elements of an offense that are required to be included in a

hypothetically correct jury charge.”).

      We conclude and hold that a rational factfinder could have found that

Sanivarapu committed the offense of assault on a family member, as charged in

the information, by having the conscious objective to, or by being aware that his

conduct was reasonably certain to, cause injury to Wife.        See Jenkins, 493
S.W.3d at 599; Crabtree, 389 S.W.3d at 824. We overrule Sanivarapu’s first,

second, and fourth issues.




                                         18
      B.     Venue

      In his third issue, Sanivarapu argues that the State failed to prove venue.

Specifically, Sanivarapu argues that the State failed to prove that he assaulted

Wife in Denton County. At trial, Sanivarapu did not complain about venue until

he moved for a directed verdict. Assuming without deciding that moving for a

directed verdict on the grounds that venue has not been proven is enough to

preserve this issue for appeal, the State proved venue by a preponderance of the

evidence.    See Thompson v. State, 244 S.W.3d 357, 362 (Tex. App.—Tyler

2006, pet. dism’d) (holding that moving for directed verdict that venue has not

been established preserves the issue for appeal).

      Venue is proper in the county where the offense occurred. See Tex. Code

Crim. Proc. Ann. art. 13.18 (West 2015). Because venue is not considered an

element of an offense, it need only be proven by a preponderance of the

evidence. See id. art. 13.17 (West 2015); Fairfield v. State, 610 S.W.2d 771, 779

(Tex. Crim. App. [Panel Op.] 1981); Williams v. State, 356 S.W.3d 508, 518 (Tex.

App.—Texarkana 2011, pet. ref’d).       Proof of venue may be by direct or

circumstantial evidence, and the factfinder may make reasonable inferences from

the evidence. Couchman v. State, 3 S.W.3d 155, 161 (Tex. App.—Fort Worth

1999, pet. ref’d).

      When reviewing venue, we view all of the evidence in the light most

favorable to an affirmative venue finding and ask whether any rational factfinder

could have found by a preponderance of the evidence that venue was proved.


                                       19
Williams, 356 S.W.3d at 518; Vanschoyck v. State, 189 S.W.3d 333, 336 (Tex.

App.—Texarkana 2006, pet. ref’d.).

      Here, viewing the evidence in the light most favorable to the jury’s

affirmative finding that Sanivarapu committed this offense in Denton County, the

record supports that the jury could have found by a preponderance of the

evidence that venue was proved. The record demonstrates that witnesses

observed Wife and Sanivarapu arguing while Sanivarapu was in the couple’s

SUV and Wife was standing dangerously on the side of Interstate 35 in Denton

County.    Specifically, the witnesses described the argument as one-sided

wherein Sanivarapu was yelling at Wife.       A reasonable inference from this

evidence is that Sanivarapu stopped the SUV during the time, immediately prior

to the time, or immediately after the time that he was assaulting her and that this

physical altercation is why she exited the SUV in such a precarious place and

why she walked down the exit ramp in the dark rather than getting back into the

SUV. These same witnesses described how after Wife walked down the exit

ramp, Sanivarapu circled back around so that he could yell at Wife again. A

reasonable inference from this evidence is that Sanivarapu was still presently

angry with Wife, and thus it is reasonable to infer that Sanivarapu had recently

struck Wife in anger and that enough time had not passed for him to calm down,

inferring that the couple’s altercation was very recent.       Furthermore, Nair

described how when he first made contact with Wife, he observed dried and

fresh blood on Wife’s nostrils, on the right side of her forehead, toward her


                                        20
hairline, and in her right ear. A reasonable inference from the fact that wife had

fresh blood on her is that she had been struck very recently. We hold that a

rational factfinder could have found by a preponderance of the evidence that

Sanivarapu struck Wife in Denton County and thus properly made an affirmative

finding that Denton County was the proper venue. See Williams, 356 S.W.3d at

518. We overrule Sanivarapu’s third issue.

                                IV. Conclusion

      Having overruled all four of Sanivarapu’s issues on appeal, we affirm the

trial court’s judgment.




                                                  /s/ Bill Meier
                                                  BILL MEIER
                                                  JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 26, 2018




                                       21